DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with David Rogers on 5/5/2022.
The application has been amended as follows: 

Regarding claim 16:
	The claim is canceled.

Regarding claim 17:
	The claim is canceled.

Allowable Subject Matter
Claims 1-11, 15, 18, 20-27 and 29 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-11, 15, 18, 20-27 and 29 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “wherein the graphite body has a portion of the trailing face and the recess extends at an angle from the top surface at a position forward of the trailing face and terminates at the trailing face beneath the top surface” and “wherein the hardened material forms: the top surface, less than all of the leading face, less than all of the trailing face, and at least part of the recess” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Note: while prior art does disclose a recess that is part of the trailing face that is made from hardened material the prior art does not disclose the recess and the trailing face being separate structures and where part of the recess and part of the trailing face is made from hardened material and further were part of the trailing face is also part of the graphite body.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                              /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746